Citation Nr: 1124847	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-48 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.  

The issue of entitlement to an initial compensable evaluation for erectile dysfunction are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  Competent and credible evidence of sleep apnea has not been demonstrated.  

3.  Competent and credible evidence of a right knee disability has not been demonstrated.

4.  Competent and credible evidence of a nexus between the post service diagnosis of degenerative changes in the left knee, to include credible evidence of continuity of symptomatology and manifestations of such to a compensable degree within one year following service discharge, is not of record.

5.  Competent and credible evidence of a nexus between the post service diagnosis of degenerative facet disease, bilaterally, at L4-L5 and L5-S1, to include credible evidence of continuity of symptomatology and manifestations of such to a compensable degree within one year following service discharge, is not of record, is not of record.

6.  Competent evidence of a nexus between the post service diagnosis of hypertension and service, to include manifestations of such to a compensable degree within one year following service discharge is not of record.  There is competent evidence that hypertension is not etiologically related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by the active duty military service, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 

2.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

3.  Degenerative changes of the left knee were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

4.  Degenerative facet disease, bilaterally, at L4-L5 and L5-S1, was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

5.  Hypertension was not incurred in or aggravated by the active duty military service and may not be presumed to have been incurred therein and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of a letter from the RO to the Veteran dated in March 2008.  This letter effectively satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The letter also advised the Veteran of how VA assigns disability ratings and effective dates and complied with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was sent prior to the September 2008 rating decision on appeal.  

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records and post-service treatment records have been associated with the claims file.  The Board finds that the service treatment records are complete.  VA obtained VA treatment records and the Veteran submitted private medical records.  

The Veteran was not provided with VA examinations in connection with the claims for service connection for sleep apnea, right knee disability, left knee disability, and low back disability, and the Board finds that examinations were not required.  In this regard, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and how the Board must apply the facts of the case to the law regarding when an examination was necessary.  As to the claims for service connection for sleep apnea and a right knee disability, there is no competent and credible evidence of either disability or persistent or recurrent symptoms of a disability, which includes both medical and lay evidence.  To the extent that the Veteran is competent to report sleep issues and right knee pain, the Board finds his allegations are not credible for a number of reasons, which are explained below.  

The Veteran has alleged sustaining an injury to his right knee in service.  However, in the Report of Medical History completed by the Veteran at service discharge, he specifically denied ever having or having then "'Trick" or Locked Knee."  See id. at Item # 20.  He provided that medical history contemporaneously with service and under penalty of perjury.  Id. under Item # 38 ("Warning: A false or dishonest answer to the questions on this form may be punished by fine or imprisonment" and "I certify that I have reviewed the foregoing information supplied by me and that it is true and complete to the best of my knowledge.").  Because he completed this form contemporaneously with service and attested to the truth of these statements at that time, the Board accords such medical history high probative value.  In other words, it finds as fact that the Veteran did not have any medical history during service that pertained to his right knee.  Thus, his current allegation of having sustained a right knee injury while in basic training is rejected as being false.  

Additionally, the Veteran has not brought forth competent evidence of a current disability or even complaints to a medical professional of right knee pain.  Rather, the private medical records address only the left knee.  Because the Board finds the Veteran's allegations are not credible, any statement made by him of chronic right knee pain is also rejected.  Thus, he has not brought forth competent and credible evidence of a current disability or persistent or recurrent symptoms associated with a right knee disability.  Adding to this conclusion is the fact that the Veteran submitted prior claims for compensation and did not include a right knee disability at that time.  He now claims that he has had chronic right knee pain since the injury he allegedly sustained in service.  His silence, when otherwise providing information having the purpose of advancing a claim, constitutes negative evidence, which weighs against a finding of chronic right knee pain since service.  Therefore, a VA examination is not required for this claim. 

This same analysis applies to the Veteran's allegation of having sleep apnea.  He has made a one-time allegation that sleep apnea is caused by posttraumatic stress disorder.  There is no medical evidence of the Veteran having been diagnosed with sleep apnea, and because the Board has issues with the Veteran's credibility, it will reject that he has had persistent or recurrent symptoms of sleep apnea.  It must be noted that he had not provided any description of whatever symptoms he experiences from sleep apnea  Therefore, a VA examination is not required for this claim. 

As to the claims for service connection a left knee disability and a low back disability, the Veteran has brought forth competent evidence of current disabilities.  Where the evidence lacks is with both evidence of an in-service injury and whether the current disability may be related to service.  The Veteran claims he injured his left knee and low back during a training exercise and has experienced chronic pain since then.  The service treatment records do not show treatment for injuries to those areas.  The Board notes that the service treatment records show the Veteran was treated for various complaints.  Of record is the entrance and separation examinations.  The Board finds the service treatment records are complete.  The Veteran had reported ever having or having then "Recurrent back pain" at service entrance.  He reported it again at service discharge.  Because he reported it at service entrance, the Board does not find that his report of such at service discharge is evidence that he sustained an injury to his low back during service.  Rather, he was confirming a medical history that he had reported previously-that he had had recurrent back pain in the past.  Clinical evaluation of the spine was normal at service discharge.  Because of the Board's conclusion that the Veteran is not a credible historian, it will reject his allegation of having sustained a low back injury during service.  

Adding to this conclusion is the fact that the Veteran submitted prior claims for compensation and did not include a low back disability at that time.  He now claims that he has had chronic low back pain since the injury he sustained in service.  His silence, when otherwise providing information having the purpose of advancing a claim, constitutes negative evidence, which weighs against a finding of chronic low back pain since service.  

No medical professional has attributed the post service low back disability to service.  The Veteran's allegation that the current low back disability is attributable to service is rejected as not credible.  Thus, the Board finds as fact that there is a lack of credible evidence of both an in-service event pertaining to the low back and that the disability may be due to service.  Therefore, a VA examination is not required for this claim. 

A similar analysis applies to the claim for service connection for a left knee disability.  The Veteran now claims he sustained an injury in service to his left knee.  However, in the Report of Medical History completed by the Veteran at service discharge, he specifically denied any past medical history pertaining to his left knee.  The Board is aware that the Veteran reported a past medical history of leg cramps.  He had reported such history at service entrance as well and the examiner addressed the issue as involving "leg cramps" and not a disability involving the knee.  Again, the Board accords the statement made by the Veteran at that time high probative value.  Thus, his current allegation of an in-service left knee injury is rejected, as is his allegation of chronic left knee pain since that time, for the same reasons described above.  Thus, the Board finds as fact that there is a lack of credible evidence of both an in-service event pertaining to the left knee and that the disability may be due to service.  Therefore, a VA examination is not required for this claim. 

Because the Veteran does not meet all the necessary criteria to warrant an examination, VA is not obliged to afford the Veteran with VA examinations in connection with the claims involving sleep apnea, right knee disability, left knee disability, and low back disability.  See McLendon, 20 Vet. App. at 81-86.

The Board notes that VA provided the Veteran with an examination in connection with the claim for service connection for hypertension.  VA did not obtain an opinion as to whether hypertension had its onset in service.  Rather, VA obtained an opinion only on whether hypertension was secondary to the service-connected diabetes mellitus.  The Board does not find that the lack of obtaining an opinion as to direct service connection caused the August 2008 VA examination to be incomplete or inadequate.  The Veteran claimed he was "diagnosed with hypertension/high blood pressure" while he was in service.  The service treatment records fail to show any showing of hypertension or high blood pressure.  In fact, in the Report of Medical History completed by the Veteran at service discharge, he specifically denied ever having or having then "High or low blood pressure."  Thus, the Veteran has misrepresented the in-service facts, as he was not diagnosed with high blood pressure while in service.  His blood pressure at service discharge was 128/76.  The first time hypertension was shown was in 2002-well over 30 years following service discharge.  The Board finds no basis to remand the claim for a VA examiner to provide a medical opinion as to whether hypertension had its onset in service since there is no objective, credible evidence of hypertension or elevated blood pressure readings upon which to base a positive opinion.  

The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide these claims.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Analysis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of a veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A.  Sleep apnea

The Veteran has not attempted to allege that sleep apnea had its onset in service.  Rather, he states that the service-connected posttraumatic stress disorder has caused sleep apnea.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for sleep apnea.  As stated above, there is no competent and credible evidence that the Veteran has sleep apnea, not even in the medical records when addressing the Veteran's medical history.  Thus, even if the Veteran's allegations of having symptoms associated with sleep apnea are competent, the Board finds such allegations not credible for all the reasons described above.  In other words, the Board concludes that the Veteran is not a credible historian, which finding will affect all of the claims being decided herein.  

Therefore, without competent and credible evidence in the record showing symptoms or a diagnosis of sleep apnea, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability, there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  The Board again notes, however, that no evidence of record reflects the presence of sleep apnea during the appeal.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right knee disability

The Veteran has alleged that he injured his right knee while in service and that he has developed a right knee disability from service.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a right knee disability.  As stated above, there is no competent and credible evidence that the Veteran has a right knee disability, not even in the medical records when addressing the Veteran's medical history.  Thus, even if the Veteran's allegations of having symptoms associated with the right knee are competent, the Board finds such allegations not credible for all the reasons described above.  His allegation of having sustained an in-service injury is directly refuted by his own in-service statement.

Therefore, without competent and credible evidence in the record showing symptoms or a diagnosis of a right knee disability, service connection cannot be granted.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  The Board has considered the holding in McClain; however, there is no credible evidence of record reflecting the presence of a right knee disability during the appeal.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Left knee disability

The Veteran alleges that he has a current left knee disability that had its onset in service.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a left knee disability, to include degenerative changes.  The evidence of record establishes that the Veteran has a diagnosis of degenerative changes of the left knee.  However, where the claim fails is the lack of competent and credible evidence of an in-service injury and a nexus to service, to include continuity of symptomatology.  As described above, the Veteran's allegations of having sustained an injury to his left knee during service are rejected as not credible.  Under penalty of perjury, he specifically denied any knee problems on the Report of Medical History completed at service discharge.  Also, when asked if he had ever had any illness or injury other than those noted, he checked no.  See Item # 33.  When asked if he had treated himself for illnesses other than minor colds, the Veteran checked no.  Id. at Item # 35.  Thus, when the Veteran had multiple opportunities where he could have reported having sustained a left knee injury, he denied any such injury.  The Board finds as fact that there was no in-service injury to the left knee in service.  The Board notes the Veteran has not alleged that he injured his left knee while engaging in combat.  

The first showing of a left knee disability is in 2008-approximately 38 years following service discharge.  The Veteran's allegations of having chronic knee pain since service discharge are rejected as a result of the Board finding the Veteran is not a credible historian.  Further supporting the lack of credible evidence of continuity of symptomatology is the fact that the Veteran submitted a claim for service connection for diabetes mellitus in 2002 and made no mention of chronic knee pain at that time.  The Board finds that it is a reasonable conclusion that had the Veteran had chronic left knee pain since service that he would have included a claim for a left knee disability at that time, or it would have been documented in the medical records prior to 2008.  

For example, in an April 2003 letter, a physician from the Goldsboro Psychiatric Clinic entered diagnoses of essential hypertension and diabetes under Axis III, which would indicate these were the Veteran's medical conditions at that time.  When the Veteran was examined in September 2003 by VA while seeking service connection for posttraumatic stress disorder, when asked for his medical history, he reported hypertension and diabetes only.  There was no mention of knee problems.  The examiner wrote, "His physical health is fairly good."  A June 2005 VA treatment record shows the examiner physically examined the Veteran's limbs and noted "Full [range of motion] and no major deformities."  The examiner wrote that the active problems at that time were diabetes, posttraumatic stress disorder, and hypercholesterolemia.  There was no mention of a left knee disability or pain.  In a July 2005 letter, a physician from the Goldsboro Psychiatric Clinic entered diagnoses of hypertension and diabetes under Axis III, which confirms what the Veteran reported to the VA examiner.  The Board finds that if there was a medical history of left knee problems, it would have been documented in at least one of these records.  The Board finds that the silence of complaints pertaining to the left knee (when he reported other disabilities that were impacting him at that time) is evidence against the claim and further supports the Board's finding that the Veteran's allegations of continuity of symptomatology are not credible.

No medical professional has attributed the current left knee disability to service.  Although, even if an examiner attributed it to service, the Board would likely reject the medical opinion as being based upon an inaccurate factual history since the Board has concluded that there was no in-service left knee injury.  Finally, there is no competent evidence of manifestations of arthritis to a compensable degree within one year following service discharge.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as the preponderance of the evidence is against the claim for entitlement to service connection for a left knee disability, this rule does not apply, and the claim must be denied.

D.  Low back disability

The Veteran alleges that he has a current low back disability that had its onset in service.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a low back disability, to include degenerative facet disease.  The evidence of record establishes that the Veteran has a diagnosis of degenerative facet disease in the lumbar spine.  However, where the claim fails is the lack of competent and credible evidence of an in-service injury and a nexus to service, to include continuity of symptomatology.  As described above, the Veteran's allegations of having sustained an injury to his low back during service are rejected as not credible.  

As noted above, the Veteran admitted to having a past medical history associated with his back when he entered service.  The examiner wrote that there was a strain in the back in the past.  The service treatment records do not show any reports of a low back injury or pain.  In the April 1970 Report of Medical Examination, clinical evaluation of the spine was normal.  In the Report of Medical History completed by the Veteran at that time, he again reported the past medical history of back trouble, and the examiner noted that the positive answer was "found to be of no medical significance."  When asked if he had ever had any illness or injury other than those noted, he checked no.  See Item # 33.  When asked if he had treated himself for illnesses other than minor colds, the Veteran checked no.  Id. at Item # 35.  Thus, when the Veteran had multiple opportunities where he could have reported having sustained a low back injury during service, he denied any such injury.  The Board finds as fact that there was no in-service injury to the low back in service.  The Board notes the Veteran has not alleged that he injured his left knee while engaging in combat.  

The first showing of a low back disability is in 2009-approximately 39 years following service discharge.  The Veteran's allegations of having chronic low back since service discharge are rejected as a result of the Board finding the Veteran is not a credible historian.  Further supporting the lack of credible evidence of a continuity of symptomatology is the fact that the Veteran submitted a claim for service connection for diabetes mellitus in 2002 and made no mention of chronic low back pain at that time.  The Board finds that it is a reasonable conclusion that had the Veteran had chronic low back pain since service that he would have included a claim for a low back disability at that time, or it would have been documented in the medical records prior to 2008.  

For example, in an April 2003 letter, a physician from the Goldsboro Psychiatric Clinic entered diagnoses of essential hypertension and diabetes under Axis III, which would indicate these were the Veteran's medical conditions at that time.  When the Veteran was examined in September 2003 by VA while seeking service connection for posttraumatic stress disorder, when asked for his medical history, he reported only hypertension and diabetes.  There was no mention of low back problems.  The examiner wrote, "His physical health is fairly good."  A June 2005 VA treatment record shows the examiner physically examined the Veteran's musculoskeletal system and noted "Full [range of motion] and no major deformities."  The examiner wrote that the active problems at that time were diabetes, posttraumatic stress disorder, and hypercholesterolemia.  There was no mention of a low back disability or pain.  In a July 2005 letter, a physician from the Goldsboro Psychiatric Clinic entered diagnoses of hypertension and diabetes under Axis III, which confirms what the Veteran reported to the VA examiner.  The Board finds that if there was a medical history of low back problems, they would have been documented in at least one of these records.  The Board finds that the silence of complaints pertaining to the low back (when he reported other disabilities that were impacting him at that time) is evidence against the claim and further supports the Board's finding that the Veteran's allegations of continuity of symptomatology are not credible.

No medical professional has attributed the current low back disability to service.  Although, even if an examiner attributed it to service, the Board would likely reject the medical opinion as being based upon an inaccurate factual history since the Board has concluded that there was no in-service low back injury.  Additionally, there is no competent evidence of manifestations of arthritis to a compensable degree within one year following service discharge.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability, this rule does not apply, and the claim must be denied.

E.  Hypertension

The Veteran has alleged that he was diagnosed with hypertension during service.  The Veteran has not alleged that hypertension was caused by the service-connected diabetes mellitus, although the RO has considered that aspect of the claim.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for hypertension on both a direct basis, to include on a presumptive basis, and on a secondary basis.  The Veteran has alleged he was diagnosed with hypertension or high blood pressure while in service.  However, under penalty of perjury, he specifically denied ever having or having then "High or low blood pressure" at service discharge.  There are only two blood pressure readings in service-one at entrance into service and one at separation from service.  Those are 110/74 and 128/76, respectively.  The Veteran's allegation of in-service elevated blood pressure is rejected based on his specific denial of a medical history of such.  It is not as though the Veteran checked "No" to all the medical conditions asked under Item # 20.  He had the sense to check "Yes" to six of the medical conditions mentioned.  Thus, the Board finds that the reason the Veteran checked "No" to the question of whether he had a history of high blood pressure was because he had no such history.  His current allegation is rejected.

The first showing of hypertension is in 2002-approximately 32 years following service discharge.  In the August 2008 VA examination report, the examiner wrote that the onset of hypertension was in 2002, which history he must have received from the Veteran.  This is additional evidence against a finding that hypertension had its onset in service and additional evidence that establishes that the Veteran's allegations of in-service hypertension is not credible or supportable.  Thus, there is no competent and credible evidence that hypertension was manifested to a compensable degree within one year following service discharge.

No medical professional has attributed the diagnosis of hypertension to service or to a service-connected disability.  As to secondary service connection, in the August 2008 VA examination report, the examiner stated that diabetes mellitus did not cause hypertension, as they occurred simultaneously.   Thus, there is no competent and credible evidence of a nexus between the post service hypertension and service or a service-connected disability.

In making its determination, the Board considered the applicability of the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as the preponderance of the evidence is against the claim for entitlement to service connection for hypertension, this rule does not apply, and the claim must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied. 

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability, to include degenerative changes of the left knee, is denied.

Entitlement to service connection for a low back disability, to include degenerative facet disease bilaterally at L4-L5 and L5-S11, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran, in his February 2009 notice of disagreement, indicated that his condition continued to grow worse.  The Veteran again reported his condition continued to worsen in a document accompanying his substantive appeal.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  An additional VA examination to determine the extent of any current erectile dysfunction is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran for a VA examination to determine the severity of any current erectile dysfunction. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i)  All indicated tests and studies should be performed and all findings should be reported in detail.  The examination report should include a detailed account of all symptomatology found to be present.  The examiner should note whether there is any deformity of the penis.  

(ii)  A complete rationale for any opinion expressed must be provided.

2.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

3.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


